Citation Nr: 1634899	
Decision Date: 09/06/16    Archive Date: 09/09/16

DOCKET NO.  12-23 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a back condition.  


REPRESENTATION

Veteran represented by: 	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1981 to December 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).   

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in January 2016.  A transcript of those proceedings is of record.

In February 2016 the Board reopened the Veteran's claim and remanded it for further development.  The case has returned to the Board for appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran maintains that he has been diagnosed with degenerative disc disease of the back and that the condition is related to service.  In his substantive appeal the Veteran stated that the condition was due to a football injury during service.  At his Board hearing however, he stated that the condition was related to his infantry duties including marching, repelling and carrying weight and that his back always hurt during service and has continued to hurt since separation.  The Veteran has also implied that his condition may be secondary to his service-connected bilateral pes planus.  

In May 2016 the Veteran underwent a VA examination to assess any relationship between the Veteran's low back pain and service or his service-connected pes planus.  The examiner opined that the Veteran's current complaints of back pain are less likely than not related to service.  The examiner explained that the Veteran had separate unrelated episodes of muscle strain in service that were treated with muscle relaxants and that there is no documented evidence of continuity and chronicity of the Veteran's back strain since service.  However, the Veteran has testified to continuous back pain since service and has stated that he did not seek treatment for any condition as he was without medical insurance. 

It appears that the VA examiner did not consider the Veteran's statements of continuous back symptomatology since service.  Accordingly, the May 2016 VA examiner's opinion does not consider all the relevant evidence of record, to include lay evidence.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the veteran's report of an in-service injury and instead relied on the absence of evidence in the service treatment records to provide a negative opinion); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).   VA examiners must consider lay statements not rejected by VA and recognize that service connection does not require documentation of continuity of symptomatology solely via medical records.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007); see also Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  As such, an addendum opinion is warranted in order to ensure that the Board's opinion will be fully informed.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his, post-service back symptomatology, to include any family, friends, associates or treatment providers.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

2.  Then return the claims file to the May 2016 examiner if available or a suitable replacement.  After a full review of the claims file including any newly received treatment records since the previous examination, the examiner is requested to provide a specific opinion as to whether it is at least as likely as not that the Veteran's current back pain or any diagnosed back problem during the appeal period is related to or had its onset during service.

The examiner should provide an explanation for all elements of his/her opinion, and if the requested opinion cannot be provided without resort to speculation, the examiner should state why that is so and should also indicate whether any additional information would permit a non-speculative opinion, (which facts should be identified) or if it is the limits of medical knowledge which prevent a non-speculative opinion.
  
If it is necessary to examine the Veteran to provide the requested opinions, that should be arranged.

3.  Then readjudicate the issue on appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Steven D. Reiss 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




